
	
		II
		Calendar No. 294
		110th CONGRESS
		1st Session
		S. 1011
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Mr. Biden (for himself,
			 Mr. Kennedy, Mr. Enzi, and Mr.
			 Harkin) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			August 1, 2007
			Reported by Mr. Kennedy,
			 with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To change the name of the National
		  Institute on Drug Abuse to the National Institute on Diseases of Addiction and
		  to change the name of the National Institute on Alcohol Abuse and Alcoholism to
		  the National Institute on Alcohol Disorders and Health. 
	
	
		1.Short titleThis Act may be cited as the
			 Recognizing Addiction as a Disease Act
			 of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Addiction is a chronic, relapsing brain
			 disease that is characterized by compulsive drug seeking and use, despite
			 harmful consequences. It is considered a brain disease because drugs change the
			 brain's structure and manner in which it functions. These brain changes can be
			 long lasting, and can lead to the harmful behaviors seen in people who abuse
			 drugs. The disease of addiction affects both brain and behavior, and scientists
			 have identified many of the biological and environmental factors that
			 contribute to the development and progression of the disease.
			(2)The pejorative term abuse
			 used in connection with diseases of addiction has the adverse effect of
			 increasing social stigma and personal shame, both of which are so often
			 barriers to an individual's decision to seek treatment.
			3.Name change
			(a)Public Health Service ActThe Public Health Service Act is
			 amended—
				(1)in section 208(g) (42 U.S.C. 210(g)), by
			 striking National Institute on Alcohol Abuse and Alcoholism and
			 inserting National Institute on Alcohol Disorders and
			 Health;
				(2)in section 401(b) (42 U.S.C.
			 281(b))—
					(A)in paragraph (12), by striking
			 National Institute on Alcohol Abuse and Alcoholism and inserting
			 National Institute on Alcohol Disorders and Health; and
					(B)in paragraph (13), by striking
			 National Institute on Drug Abuse and inserting National
			 Institute on Diseases of Addiction;
					(3)in subpart 14 of part C of title IV (42
			 U.S.C. 285n et seq.)—
					(A)in the subpart heading by striking
			 Alcohol Abuse and Alcoholism and inserting Alcohol
			 Disorders and Health;
					(B)in section 464H (42 U.S.C. 285n)—
						(i)in subsection (a), by striking
			 National Institute on Alcohol Abuse and Alcoholism and inserting
			 National Institute on Alcohol Disorders and Health; and
						(ii)in subsection (b)—
							(I)in paragraph (3), by striking
			 Alcohol Abuse and Alcoholism and inserting Alcohol
			 Disorders and Health;
							(II)in paragraph (5), by striking
			 National Institute of Drug Abuse and inserting National
			 Institute on Diseases of Addiction; and
							(III)in paragraph (10), by striking
			 Alcohol Abuse and Alcoholism and inserting Alcohol
			 Disorders and Health; and
							(C)in section 464P (42 U.S.C. 285o–4)—
						(i)in subsection (a)(7), by striking
			 National Institute on Alcohol Abuse and Alcoholism and inserting
			 National Institute on Alcohol Disorders and Health; and
						(ii)in subsection (b)(3), by striking
			 Council on Drug Abuse and inserting Council on Diseases
			 of Addiction; and
						(4)in subpart 15 of part C of title IV (42
			 U.S.C. 285o et seq.)—
					(A)in the subpart heading by striking
			 Drug Abuse and inserting Diseases of Addiction;
			 and
					(B)in section 464L(a) (42 U.S.C. 285o(a)), by
			 striking National Institute on Drug Abuse and inserting
			 National Institute on Diseases of Addiction;
					(5)in section 501 (42 U.S.C. 290aa)—
					(A)by striking National Institute on
			 Alcohol Abuse and Alcoholism each place that such appears and inserting
			 National Institute on Alcohol Disorders and Health; and
					(B)by striking National Institute on
			 Drug Abuse each place that such appears and inserting National
			 Institute on Diseases of Addiction;
					(6)in section 507 (42 U.S.C. 290bb)—
					(A)by striking National Institute on
			 Alcohol Abuse and Alcoholism each place that such appears and inserting
			 National Institute on Alcohol Disorders and Health; and
					(B)by striking National Institute on
			 Drug Abuse each place that such appears and inserting National
			 Institute on Diseases of Addiction;
					(7)in section 513 (42 U.S.C. 290bb–6), by
			 striking National
			 Institute on Drug Abuse in the section heading and
			 inserting National
			 Institute on Diseases of Addiction;
				(8)in section 530 (42 U.S.C. 290cc–30)—
					(A)by striking National Institute of
			 Alcohol Abuse and Alcoholism and inserting National Institute on
			 Alcohol Disorders and Health; and
					(B)by striking National Institute on
			 Drug Abuse and inserting National Institute on Diseases of
			 Addiction; and
					(9)in section 1918(a)(8)(B) (42 U.S.C.
			 300x–7(a)(8)(B)), by striking National Institute on Drug Abuse
			 each place that such appears and inserting National Institute on
			 Diseases of Addiction.
				(b)Other Acts
				(1)Title 5, United States CodeSection 7361(a) of title 5, United States
			 Code, is amended by striking National Institute on Drug Abuse
			 and inserting National Institute on Diseases of
			 Addiction.
				(2)Comprehensive Smoking Education
			 ActSection 3(b)(1)(A) of the
			 Comprehensive Smoking Education Act (15 U.S.C. 1341(b)(1)(A)) is amended by
			 striking National Institute on Drug Abuse and inserting
			 National Institute on Diseases of Addiction.
				(3)Elementary and Secondary Education Act of
			 1965Section 4124(a)(2) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7134 (a)(2)) is
			 amended—
					(A)in subparagraph (C), by striking
			 National Institute on Drug Abuse and inserting National
			 Institute on Diseases of Addiction; and
					(B)in subparagraph (D), by striking
			 National Institute on Alcoholism and Alcohol Abuse and inserting
			 National Institute on Alcohol Disorders and Health.
					(4)Controlled Substances ActSection 303(g)(2)(H) of the Controlled
			 Substances Act (21 U.S.C. 823(g)(2)(H)) is amended by striking National
			 Institute on Drug Abuse each place that such appears and inserting
			 National Institute on Diseases of Addiction.
				(5)Drug Abuse, Prevention, Treatment, and
			 Rehabilitation ActThe Drug
			 Abuse, Prevention, Treatment, and Rehabilitation Act is amended—
					(A)in section 410(1) (21 U.S.C. 1177(a)), by
			 striking National Institute on Drug Abuse and inserting
			 National Institute on Diseases of Addiction; and
					(B)in section 412(a) (21 U.S.C. 1179(A)), by
			 striking National Institute on Drug Abuse and inserting
			 National Institute on Diseases of Addiction.
					(c)ReferenceAny reference in any law, regulation,
			 order, document, paper, or other record of the United States to the
			 National Institute on Drug Abuse, the National Institute
			 on Alcohol Abuse and Alcoholism, the National Advisory Council
			 on Alcohol Abuse and Alcoholism, and the National Advisory
			 Council on Drug Abuse shall be deemed to be a reference to the
			 National Institute on Diseases of Addiction, the National
			 Institute on Alcohol Disorders and Health, the National Advisory
			 Council on Alcohol Disorders and Health, and the National
			 Advisory Council on Diseases of Addiction, respectively.
			(d)Rule of constructionNothing in this Act shall be construed to
			 alter the mission of the National Institute on Alcohol Abuse and Alcoholism
			 (renamed the National Institute on Alcohol Disorders and Health) or the
			 National Institute on Drug Abuse (as renamed the National Institute on Diseases
			 of Addiction) or have any substantive effect on the duties or responsibilities
			 of such Institutes.
			4.The Eunice Kennedy
			 Shriver National Institute of Child Health and Human Development
			(a)FindingsCongress
			 makes the following findings:
				(1)Since it was established
			 by Congress in 1962 at the request of President John F. Kennedy, the National
			 Institute of Child Health and Human Development has achieved an outstanding
			 record of achievement in catalyzing a concentrated attack on the unsolved
			 health problems of children and of mother-infant relationships by fulfilling
			 its mission to—
					(A)ensure that every
			 individual is born healthy and wanted, that women suffer no harmful effects
			 from reproductive processes, and that all children have the chance to achieve
			 their full potential for healthy and productive lives, free from disease or
			 disability; and
					(B)ensure the health,
			 productivity, independence, and well-being of all individuals through optimal
			 rehabilitation.
					(2)The National Institute of
			 Child Health and Human Development has made unparalleled contributions to the
			 advancement of child health and human development, including significant
			 efforts to—
					(A)reduce dramatically the
			 rates of Sudden Infant Death Syndrome, infant mortality, and maternal HIV
			 transmission;
					(B)develop the Haemophilus
			 Influenza B (Hib) vaccine, credited with nearly eliminating the incidence of
			 mental retardation; and
					(C)conduct intramural
			 research, support extramural research, and train thousands of child health and
			 human development researchers who have contributed greatly to dramatic gains in
			 child health throughout the world.
					(3)The vision, drive, and
			 tenacity of one woman, Eunice Kennedy Shriver, was instrumental in proposing,
			 passing, and enacting legislation to establish the National Institute of Child
			 Health and Human Development (Public Law 87–838) on October 17, 1962.
				(4)It is befitting and
			 appropriate to recognize the substantial achievements of Eunice Kennedy
			 Shriver, a tireless advocate for children with special needs, whose foresight
			 in creating the National Institute of Child Health and Human Development gave
			 life to the words of President Kennedy, who wished to encourage
			 imaginative research into the complex processes of human development from
			 conception to old age..
				(b)Amendments to the
			 Public Health Service ActThe Public Health Service Act is
			 amended—
				(1)in section 401(b)(7) (42
			 U.S.C. 281(b)(7)), by striking National Institute of Child Health and
			 Human Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;
				(2)in section 404B (42
			 U.S.C. 283d), by striking National Institute of Child Health and Human
			 Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;
				(3)in section 404E(a) (42
			 U.S.C. 283g(a)), by striking National Institute of Child Health and
			 Human Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;
				(4)in section 409D(c)(1) (42
			 U.S.C. 284h(c)(1)), by striking National Institute of Child Health and
			 Human Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;
				(5)in section
			 424(c)(3)(B)(vi) (42 U.S.C. 285b–7(c)(3)(B)(vi)), by striking National
			 Institute of Child Health and Human Development and inserting
			 Eunice Kennedy Shriver National Institute of Child Health and Human
			 Development;
				(6)in section 430(b)(2)(B)
			 (42 U.S.C. 285c–4(b)(2)(B)), by striking National Institute of Child
			 Health and Human Development and inserting Eunice Kennedy
			 Shriver National Institute of Child Health and Human
			 Development;
				(7)in subpart 7 of part C of
			 title IV (42 U.S.C. 285g et seq), by striking National Institute of
			 Child Health and Human Development each place that such appears and
			 inserting Eunice Kennedy Shriver National Institute of Child Health and
			 Human Development;
				(8)in section 487B(a) (42
			 U.S.C. 288–2(a)), by striking National Institute of Child Health and
			 Human Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;
				(9)in section 519C(g)(2) (42
			 U.S.C. 290bb–25c(g)(2)), by striking National Institute of Child Health
			 and Human Development and inserting Eunice Kennedy Shriver
			 National Institute of Child Health and Human Development; and
				(10)in section 1122 (42
			 U.S.C. 300c–12), by striking National Institute of Child Health and
			 Human Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development.
				(c)Amendments to other
			 Acts
				(1)Comprehensive Smoking Education
			 ActSection 3(b)(1)(A) of the
			 Comprehensive Smoking Education Act (15 U.S.C. 1341(b)(1)(A)) is amended by
			 striking National Institute of Child Health and Human
			 Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development.
				(2)Adult Education and
			 Family Literacy ActSections
			 242 and 243 of the Adult Education and Family Literacy Act (20 U.S.C. 9252 and
			 9253) are amended by striking National Institute of Child Health and
			 Human Development each place that such appears and inserting
			 Eunice Kennedy Shriver National Institute of Child Health and Human
			 Development.
				(3)Elementary and
			 Secondary Education Act of 1965The Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.) is amended by striking National
			 Institute of Child Health and Human Development each place that such
			 appears and inserting Eunice Kennedy Shriver National Institute of Child
			 Health and Human Development.
				(d)ReferenceAny reference in any law, regulation,
			 order, document, paper, or other record of the United States to the
			 National Institute of Child Health and Human Development shall
			 be deemed to be a reference to the Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development.
			
	
		August 1, 2007
		Reported with an amendment
	
